Title: To John Adams from James Lloyd, 7 April 1815
From: Lloyd, James
To: Adams, John


				
					Sir.—
					Boston April 7. 1815.—
				
				Availing of the permission you have accorded to me I have to acknowledge the receipt of your several favors from the 26th. Its to the 31st. inst,—the three enclosings covered by the former of them, I have now the honor to returnThe original letters in the Patriot, relative to the missions to France or the pamphlet publication of them, I have never read.—part of them were published during my absence from Boston, and to which circumstance, as well as to my not being a subscriber to that paper, it may in some measure be attributed, that they escaped my attention; and I am also ready to admit it may probably also have been owing, to their having first appeared through a channel, not within the pale of the prevalent political church in Massachusetts. (of which I am a parishioner, if not in all respects a Communicant) that they did not attract more of observation, and remark, within the small circle of my association.—not that I mean to have it inferred, that they could have appeared through any different ephemeral medium; for I fully admit the existence, as well on the one side as the other, of that narrow and illiberal interdiction of the press requiring a party imprimatur to give currency to any political sentiments it may publish, which both yourself and Mr Randolph have so justly recognized, and reprobated.—for the offer of that publication I am obliged, but I will not trespass upon your indulgence for it, as I can without doubt, and shall within a few days have access to it, either in the Pamphlet, or on the files of the Patriot at the Athenaeum; an institution which does great credit to one of your Connexcions Wm. S. Shaw Esqr, and which is also enriched, as I have been informed, by a very valuable collection of books belonging to your Son.— Thus I again revert Sir, a little too shamelessly perhaps you may think, to that sin of ignorance, which so easily besets not only the mass of our Countrymen, but myself, and to which I fear I should have to plead guilty when brought to the bar, even to the extent which my opponents might be disposed to urge against me.—To almost every political occurrence there is more or less of secret history, and the friendly familiarity with which you have been pleased to address me, will I trust excuse, if not warrant my obtruding a little of it, on you in the present letter.—feeling gratified by the developments, and the fluent display of both antient and modern learning, rendered still more interesting by its adaptation to recent events, and the circumstances of our Country, which your correspondence has not, and could not well–fail to display, I had from the beginning distinctly marked out to my own mind, the course which it would be equally grateful & proper for me to pursue, even in the discussion of Copies, on which my own sentiments should not precisely conform, probably to the better founded opinions you might entertain:—this course dictated to me to receive with much respect any communication you might be pleased to make; to avoid altogether the language and the feelings of a disputant; and to bear in mind what I have never felt any temptation to forget, that I was addressing one who deservedly ranked very high, among the most eminent of the Founders of the Liberty—the Patres Conscripti of his Country—and this I was happy to notice was the course very frankly & honorably proferred to me by yourself in one of your late letters.—To revert after this exordium to the secret history of the unimportant occurrence to which I have before referred, You will permit to observe, that on the receipt of Mr Randolphs published letter, viewing it as a manifesto to the Public, probable principally calculated for the Meridian of Virginia, rather than as an address to me individually, and feeling an aversion from other occupations, or from apathy or indolence, and from a reluctance to get engaged in political epistolary squabbles, I had determined not publicly to reply to it.—personally I perceived nothing that required my doing it.—but altho’ I had come to this decision I did not rest wholly satisfied.—He had in some degree be-littled that Section of the  Country to which I more immediately belonged, and He had wantonly gone out of his way to make an attack on a Gentleman in my estimation alike venerable for his age, and estimable for his public services, and to whom I felt indebted for a very handsome and volunteer attention rendered doubly grateful to me from being offered at the same time that he probably ranked me among the number of his political opponents.—.—thus I remained restless under my own silence, until a piece which appeared in one of our papers, stating that, “possibly the Gentleman to whom Mr R. had addressed his letter might not feel it incumbent on him to become the champion of New England, and that possibly he might not like to enter the lists with an adversary so powerful in the use of the weapons of satire, &ca”—caught my eye casually some days after its publication, and immediately reversed My determination.—from the existence of these feelings, and this accident, the public have been taxed with the perusal of a long letter and I am indebted to it for the present correspondence,—for some notice and harmless misrepresentation in the public prints, to which I have paid very little regard or attention; for a letter from a General Officer, and also one from a Lady, who probably derived some relief from the experience of feelings, not towards me, which it would have done her quite as much honor, not to have entertained, or have suppressed.—In publishing a reply in the news-papers little excuse I am aware ought to be derived from the haste with which it was written, for altho’ it was written hastily  & in some respects even negligently, it certainly did give, and was intended to give, the honest, and nearly unvarnished impressions of my mind at the moment.—but if the expressions it contained in relation to the missions to France have wounded your feelings as I fear they have, it is a subject of regret to me,—In your last letter, you tell me Sir, that after the publication of your letters in the Patriot, you did not expect that a slur would be cast upon those missions by any man “of honour any intelligence,”—on the latter point, that of intelligence, in this immediate instance I certainly cannot avoid to join issue—coram judice lis est—and I must abide the sentence of the Court.—but after observing that a greater degree of sensibility appears to have been excited, than perhaps the occasion required, I must be allowed to state, that I cannot perceive how honorable feelings can have been in any degree outraged, or even implicated in this question,—following your example in illustration, let me ask, how stands this case Sir—?—a leading political measure of a great Public functionary becomes a subject of discussion, and of contrariety of sentiment in the public estimation—on the one side the expediency of the measure is doubted, or to take the strongest ground, is absolutely and unreservedly condemned, by a man little known, and perhaps little conversant with the minute history of the period to which it relates, and who does not take the trouble to assign even a single reason for his opinion, and this too at the same time and with the same ink, with which he expresses a general respect and confidence in the authority from which that measure emanated;—thus is one side of the question situated, I cannot say supported;—on the other, the measure is adopted by the highest organ of the Nation:—is supposed to have been successfully carried into effect, and is elaborately sustained by a detailed appeal and exposition to the Public by its author, an habile, and veteran Statesman is nearly a hundred pages;—What must be the result of such a collision of sentiment, where the disparity of authority, and the means of judging, are like a mountain to a mole-hill, it is almost needless to ask?—one of two things must inevitably exist, either, the comparatively rash political Tyro, must submit to pay the forfeit of his ignorance or presumption; or, the measure itself is not so firmly based, upon a recognition of that general and innumeable fitness, which its advocates from a reliance on their own perceptions and convictions may suppose it to be;—but let the weights preponderate as they  may, I cannot discern how the discussion of a topic which implicated no many motives, nor impeached any ones integrity, and which after seventeen years have passed away must stand upon its own merits, tested by its effects, can be considered as mingling any thing dishonorable in the opinions which have been formed with regard to respecting it.—  My sentiments respecting the missions to France owed their durability, probably in some degree to my respect for the source form which they emanated, and that source was yourself Sir.—The excitement which existed in the Northern States in 1798 flowed scarcely from any other fountain, and delighting in its exhibition, I could not, (while unadvised of the clogs and discordance of the domestic machinery of the Government.) well reconcile it to my belief, that so able and experienced a Politician whose acquaintance with the vibrations of popular opinion had been too intimate, and too long continued, to suffer him to mistake the meteors of the night for the appearance of Aurora, would have sounded the tocsin of alarm, and awakened a Continent to Arms! unless he had first been thoroughly certain of the ground on which he built his System, and been convinced of his own power and ability, opposition notwithstanding, to have carried his measures into effect.—I had hoped and believed,—perhaps biased by my wishes, that this might have been one by a steady adherence to the same policy:—but it was not the actual collision with France merely as France, that I considered as of any material importance, for situated as the parties were to each other, this must have been very transient and unfrequent, but it was the incidental and attendant circumstances that presented many charms to my contemplation,—Collision however rarely it presented could occur nowhere but upon the water, and of its issue I felt no doubt;—the privation of an intercourse with France, situated as she was, could be of little importance, and to compensate for that, our National feelings and pride of character would have been called into action—our  Naval establishment especially, I had hoped might have been preserved and extended by it—for of its future extension and application I have no anticipation, but brilliant and welcome ones;—for not expecting before the arrival of the Millennium, which is to convert into one great Paradisaical family, all the members of the Human Race, that the passions will cease to operate, or the Lion lie down with the Lamb, I confess I had much rather have the United States, in good hands, play the rôle of Judah, than that of   Issachar, a strong ass crouching between two burthens, and by a due application of the ultima ratio, as occasion might require, becoming themselves Lords of the ascendant, instead of sinking into the submissive dupes, of the jealousy, the intrigue, or the contumely of any other Powers.—but that all this a persistence in the war with France, or the ground work of their results might have been difficult, perhaps impracticable to have effected your forcible description of the state of      our Governments and of the country at the time, furnish very powerful evidence,—this state of things was and undoubtedly the material obstacle in playing out the game; for the Miranda episode could I think have had very little effect upon any decision connected with it; for I should imagine that no Man, whose grade of intelligence was superior to that of the Chiefs of Nookaheevah, could have counted on it for a moment, as the basis of any important national position.—The articles of association between Sucre, and Salas, and Miranda, with which you have favored me, wi I have perused with equal attention and amusement, but I cannot reconcile it to my belief, that such a Man as William Pitt, who sustained his own system, good or bad, through a period of unexampled difficulty, and with an extent, if not violation of principle, which no British Minister since the revolution of 1688. has dared to attempt, could seriously listen to such skimble, skamble stuff as the propositions of Sucre and his associates,—the agents of the Junta, of Deputies, of the Cities, and Colonies of South America, who re-assembled in such numbers at Madrid (in neither of which places could they have whispered a syllable of a revolutionary project, but at the expense of the heads that uttered it,) as to make it important that they should receive a report at an early day from Paris, in order that these Deputies might separate at Madrid and disperse themselves, over the immensely extended provinces of South America, in order there to prepare a grand and simultaneous revolutionary explosion!—that these famous soi-disant Delegates, accredited by no Signatures but their own, should agree to open the navigation of the Lake Nicaragua, and to unite by the Straits of Panama, the Pacific and Atlantick Oceans—from a connexion between the Bank of Mexico and that of England, to support the latter, and should undertake to pay Great Britain not only an adequate subsidy for the military Contingent, but also gratuitously to  present to her a sum in metallic medium, equal to the extinction of a considerable part of her National Debt, when these propounders and bountiful Contractors could probably with difficulty muster money enough among themselves to pay the bill of their washerwoman, presents such a tissue of absurdities, as to make it at this day hardly credible that any man of common sense could attempt to dupe his political contemporaries with it.—possibly Mr Pitt if he ever gave any encoragement to the project, might have over-estimated the extent of disaffection which existed in the Spanish Colonies, and been willing to have amused Miranda, and not to check its progress, in order that if it attained any head, he might avail of it for the depression of another of the old Continental Powers and the advancement of Great Britain; are objects, to which British Statesmen have long been sufficiently alive.—possibly even, He might give a courteous and significant reception to any hints respecting it from the American Minister; instruct his     Jesuits to put the mine in train, and be very willing, while his own remained perdue, to let the American Government commit itself in the project.—To me, the whole scheme appears inferior only  in simplicity, and about upon a par, with the magnificent proposition of Doctr. Thornton of the Patent office, at Washington, whom perhaps you may recollect;—which was, that we should conquer and over-run all South America, unite the two Continents in under One Grand Republican Government, to be placed under the surveillance, and legislation, of a Congress of Deputies from all the Cities, and all the States, not only of South, but also of North America, who should hold a permanent sitting on the top of Mount Chimborazo, twenty thousand feet above the level of the Sea; no doubt expecting, that their deliberations, pour le bonheur du genre humaine, would be sublimated in a ratio, proportioned to their elevation above the ordinary regions of mortality.—I agree with you entirely Sir—that a state of peace, if to be preserved without the sacrifice of important rights or interests, and an exemption from the intimate European connexions from the leading features of the policy of the United States in their foreign relations;—they are doctrines which when occasion required I have never failed to advance, but I acknowledge I do not accord with you in opinion, that we should look towards France as our natural ally under almost any circumstances;—natural alliance must spring from something like natural affection, or if this is too literal, from intimate connexion, or if still a more remote definition be preferable from a reciprocity of interests and services,—now upon none of these bases does it appear to me, that a strict union between the two countries can be cemented.—the difference of language, of religion, of habits must nearly as effectually prevent an amalgamation of their feelings, as if the People of the one Nation were black, and the other white.—In war, on our own soil we are, or ought to be, and if we are not foreign alliance would not make us so, the dominant Power over any force that could be brought against us,—her assistance on the shore we therefore do not want, and ours to her we could not give, if she required it.—      France is not, and cannot be for many years, if at all, an essentially great Naval Power—She may renovate her resources and hereafter have money to build ships, and she may build them, but she has not colonies to any considerable extent—she has not the fisheries—the mercantile spirit—her People have not the habits—Nature has denied them the harbours that would create Seaman, and make her speedily a very important maritime Nation; as a long period probably must elapse, before the distractions of the British Empire unite again paralize her supremacy, or permit France again to show her head in any force upon the water;—on the ocean therefore she can afford us but little assistance, on that element we must recive depend upon ourselves for our protection, and if a Knowledge of this necessity should quicken our exertions in preparing the means of doing it, we ought to hail it as a blessing.—In Commerce with France, we can have no very intimate connexion, happily situated herself, with a fertile country, a good climate, and an industrious, cheerful, and economical population, she has few wants either of convenience or luxury that we can supply,—nor has she anything to give us in return worthy of our acceptance.—her Brandies—her Silk,—or her smuggled watches and laces, would neither improve our health, invigorate our persons, nor amend our morals.—France has with us no inadicable principles of civil liberty imbued in her existence, as I trust we have in ours—after five and twenty years of Revolutionary spasms arising from the corruptions of her former Government, and attended too with circumstances of great horror and suffering, her People sit down as quietly, and as debonair, under “Le Roy le veut” of Louis le Desiré (comme on l’apelle,) as under that of Lewis the XIVth.—There is therefore no common lien, no mutual bond of attraction subsisting between the two nations to infuse their affection or unite their interests in any thing like a natural, or beneficial permanent alliance.—a temporary one undoubtedly we shall have when the circumstances of both Power relatively to others may render it eligible.—It is true France assisted us in our Revolutionary struggle, for which I am willing to be grateful to her without caviling at the motives from which that assistance originated,—but that contest has passed away forever, similar exigences never can again occur.—it is true also, that it may be for the interest both of France and the United States to controul and keep in check the paramount pride and power of Great Britain—but located as the Parties are, even in this effort France and the United States could render each other but little assistance,—if attained at all it must in gre a great measure be effected by us single handed, and were it even needful that we should follow the example of the Romans and teach our Oarsmen their duty by rowing in the Sand, if the power of the Country were steadily and judiciously directed, I should not despair of the ultimate accomplishment of the object.—in addition to all this I confess to you Sir, so far from considering France as a natural, or if you please, and Honest Ally for this Country, that “timeo Danaos et dona ferentes”, has had both a long, and powerful influence on my mind, and I have seen nothing from the conduct of the Compte de Vergennes at the peace of 1783 to the present moment to remove it.—Our Constitution of Government no one is better able to appreciate than yourself.—like The human productions they have their defects, and without any reference to the idiotical clamour about Royalty, which no man unaccomodated with a blister and a straight waistcoat can for a moment suppose to be adapted to this Country, I think I should be very willing to leave those defects to your amendments, if you had the power to carry them into effect.—and even as there constitutions at present exist—I have little doubt, if administerd honorably, nationally, and locally, upon the broad principles of public good, and not of party predominance, that they may be made to contribute to the welfare and prosperity of the Country.—and altho’ I do not agree with      the poet who tells us,“for forms of Government let fools contestthat which is best administered, is best—”  yet I should be now sincerely glad to find our own so well administered, as to put all contest with regard to it at rest forever.—Requesting you to pardon this long letter which I have endeavored ineffectually to make shorter, and for which I may probably gain a better reception, by assuring You that it is not my intention to make a future similar trespass upon your patience—I have the honor to be Sir / very truly / Yr. Respectful & Obedt Servt
				
					James Lloyd.
				
				
					I take the liberty to enclose a very excellent essay on the right of the U:S: to the fisheries which has appeared in a Connecticut paper, and which perhaps might not otherwise meet your eye.—at the moment of closing this letter your obliging favor of the 5th. has been handed to me, the enclosures it contained I will return under a separate cover tomorrow.—Respectfy—
				
			J. Ll: